DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/10/2022.  Since the previous filing, claims 17, 20, 22-25, 33 and 34 have been amended, claims 35-37 have been added and claim 21 has been cancelled.  Thus, claims 17-20, 22-25, 27-29 and 31-37 are pending in the application.
In regards to the previous 103 rejections, applicant has amended to overcome the previous rejections and they are therefore withdrawn with new rejections entered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guney (US 2017/0296768).
Regarding claim 20, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B and seal-forming portion 68 in Fig. 10B) for a sleep apnoea mask (see mask assembly 10 in Fig. 2B, note that the nasal patient interface is not positively recited, wherein the sleep apnea mask is adapted to received pressurized air from a pressurized air-line) that is adapted to receive pressurized air from a pressurized airline, and is adapted to engage with at least part of a patient's nose including nostrils of a patient (see sealing-forming portion 68 in Fig. 10B): wherein said adapter is constructed from a foam material (paragraph 190), and wherein said adapter is configured to connect to a mask body (see frame 12 in Fig. 4B) of said sleep apnoea mask via a soft cushion (see gusset portion 50 in Fig. 6), such that the soft cushion is positioned between the adapter and the mask body, and the soft cushion receives air from the pressurized air- line, and wherein the adapter is constructed such that a largest cross-sectional area of said soft cushion (see outer edge 60 of gusset portion 50 in Fig. 10) and a cross-sectional area of the skin contact region of said adapter engaged with the nose of the patient (see the outer edge of face-contacting portion 26 in Fig. 3B) have relative sizes such that a positive sealing coefficient for the mask is achieved, the cross-sectional area of the skin contact region being generally normal to an axis of a sealing force, said positive sealing coefficient arising where a rate of change of pressure experienced toward the skin of the patient is greater than a rate of change of supplied air pressure (see Fig. 43 and paragraph 152, the slope of L3 is greater than 1 and note that rate of change of pressure experience toward a skin of a patient is proportional to the change of force experience toward the skin of the patient), and wherein a cross sectional area of a largest cross section of a pressurized air cavity within the soft cushion (Aa) minus a sum of cross sectional areas defined by internal edges of the skin contact region around the patient's nostrils (An) is greater than a cross sectional area of outer edge of the skin contact region (As) minus the sum of the cross sectional areas defined by the internal edges of the skin contact region around the patient's nostrils (An); said cross sections being defined as being normal to an axis along which a sealing force acts to press the nasal adapter onto the patient’s face (see Fig. 3B, Fig. 10 and paragraph 126, the claim limitation can also be read as Aa is greater than As because Aa and As are both subtracted by An).
In regards to claim 34, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B) for a sleep apnoea mask (mask assembly 10, paragraph 111, mask intended for NPPV therapy which is used to treat sleep apnea, paragraph 3) that is adapted to receive pressurized air from a pressurized air-line (wherein the nasal patient interface delivers breathable gas to an entrance of a patient's airways during sleep via air supply tube, paragraph 113), the nasal adaptor being configured to engage with at least a part of a patients nose including the nostrils (paragraph 112) and comprising: a nose engaging side comprising a nose-engaging side comprising a skin contact portion around the patient’s nose including the nostrils made from foam materials (paragraph 0190); and a mask-engaging side configured to connect the nasal adapter to the mask body of the sleep apnoea mask via a flexible member such as a bellows-like or tube-like member (see gusset portion 50 in Fig. 7B), such that the flexible member is positioned between the nasal adapter and the mask body (see frame 12 in Fig. 4B), to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the sleep apnoea mask during sleep (paragraph 124), and wherein a cross sectional area of a largest cross section of a pressurized air cavity within the soft cushion (Aa) minus a sum of cross sectional areas defined by internal edges of the skin contact region around the patient's nostrils (An) is greater than a cross sectional area of outer edge of the skin contact region (As) minus the sum of the cross sectional areas defined by the internal edges of the skin contact region around the patient's nostrils (An); said cross sections being defined as being normal to an axis along which a sealing force acts to press the nasal adapter onto the patient’s face (see Fig. 3B, Fig. 10 and paragraph 126, the claim limitation can also be read as Aa is greater than As because Aa and As are both subtracted by An).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19, 27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Yu (US 2019/0232013).
Regarding claim 17, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B) for a sleep apnoea mask (mask assembly 10, paragraph 111, mask intended for NPPV therapy which is used to treat sleep apnea, paragraph 3) that is adapted to receive pressurized air from a pressurized air-line (wherein the nasal patient interface delivers breathable gas to an entrance of a patient's airways during sleep via air supply tube, paragraph 113), the sleep apnoea mask comprising a mask body, an air supply tube and mask straps to hole the sleep apnoea mask in place of a patient’s face during sleep (paragraph 111 line 1, 5-12 and paragraph 113), the nasal adaptor being configured to engage with at least a part of a patients nose including the nostrils (paragraph 112) and comprising: a nose engaging side comprising a nose-engaging side comprising a skin contact portion around the patient’s nose including the nostrils made from foam materials (paragraph 0190); and a mask-engaging side configured to connect the nasal adapter to the mask body of the sleep apnoea mask via a flexible member such as a bellows-like or tube-like member (see gusset portion 50 in Fig. 7B), such that the flexible member is positioned between the nasal adapter and the mask body (see frame 12 in Fig. 4B), to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the sleep apnoea mask during sleep (paragraph 124), and wherein a cross sectional area of a largest cross section of a pressurized air cavity within the soft cushion (Aa) minus a sum of cross sectional areas defined by internal edges of the skin contact region around the patient's nostrils (An) is greater than a cross sectional area of outer edge of the skin contact region (As) minus the sum of the cross sectional areas defined by the internal edges of the skin contact region around the patient's nostrils (An); said cross sections being defined as being normal to an axis along which a sealing force acts to press the nasal adapter onto the patient’s face (see Fig. 3B, Fig. 10 and paragraph 126, the claim limitation can also be read as Aa is greater than As because Aa and As are both subtracted by An).
Gunny does not disclose wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement.
Further, Yu teaches the nose-engaging side is personalized to a nose contour of the patient and the nostrils (paragraph 569) using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide close filling arrangement (sealing element customized using three dimensional geometric data and two dimensional pressure data of patient’s face, paragraph 570).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement as taught by Yu as this would ensure sealing and comfort.
Regarding claim 18, Guney in view of Yu discloses nasal adapter of claim 17 and Guney further discloses wherein the mask-engaging nose engaging side comprises a projection (see side wall 36 in Fig. 6) extending from the adapter in the form of a continuous wall shaped to engage with said flexible nose piece.
Regarding claim 19, Guney in view of Yu discloses the nasal adapter of claim 18 and Guney further discloses said continuous wall is roughly triangular with curves vertices (see Fig. 2B, side wall 36 takes form of face-contacting portion 26).
Regarding claim 27, Guney in view of discloses the nasal adapter of claim 18 and the combination further discloses said nasal adaptor has been manufactured by a process of 3D printing (Yu: paragraph 494).
Regarding claim 31, Guney in view of Yu et al. discloses the nasal adapter of claim 17 and Guney further discloses the mask engaging side is configured to securely attach to the flexible member (see Fig. 6).
Regarding claim 32, Guney in view of Yu discloses the nasal adapter of claim 18 and Guney further discloses said continuous wall comprises a peripheral lip (see side wall 36 in Fig. 6) to assist in retention of the adapter within the flexible member (paragraph 116 lines 6-7).
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768).
Regarding 22, Guney discloses the claimed invention except for (Aa -An) is at least 5% larger than (As-An) (the claim limitation can also be read as Aa is at least 5% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 5% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient's face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is at least 5% larger than (As-An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding 23, Guney discloses the claimed invention except for (Aa -An) is at least 10% larger than (As-An) (the claim limitation can also be read as Aa is at least 10% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 10% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is at least 10% larger than (As-An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding 24, Guney discloses the claimed invention except for (Aa -An) is at least 20% larger than (As-An) (the claim limitation can also be read as Aa is at least 20% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is at least 20% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is at least 20% larger than (As-An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claim 25, Guney discloses the claimed invention except for (Aa -An) is no more than 50% larger than (As-An) (the claim limitation can also be read as Aa is at least 5% larger than As because Aa and As are both subtracted by An).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have (Aa -An) is no more than 50% larger than (As-An) for the purpose of tailoring the force applied to any region of the patient’s face for maximum comfort (Guney: paragraph 131) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.11. The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is surface area which achieves the recognized result of (Aa -An) is no more than 50% larger than (As~An) therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 
Claim 28, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Yu (US 2019/0232013) as applied above and in further view of Thorgaard (US 2017/0043112).
Regarding claim 28, Guney in view of Yu teaches the nasal adapter of claim 18.
Guney does not disclose wherein said adapter is coated in a biocompatible and bacterially resistant material.
However, Thorgaard teaches wherein said adapter is coated in a biocompatible and bacterially resistant material (paragraph 16; instant claim 29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein said adapter is coated in a biocompatible and bacterially resistant material as taught by Thorgaard as this would help ensure that the adapter remained clean and would not irritate the skin of the patient.
Regarding claim 29, Guney in view of Yu and Thorgaard teaches the nasal adapter of claim 28 and the combination further discloses wherein said biocompatible and bacterially resistant material comprises polyurethane (Thorgaard: paragraph 16).
In regards to claim 36, Guney in view of Yu teaches the nasal adapter of claim 17.
Guney does not disclose wherein the skin contact portion of the nose-engaging side is rigid.
However, Thorgaard teaches a foam material the forms a rigid skin contacting portion (see polyurethane in paragraph 16 of Thorgaard and claim 26 of the instant application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney herein the skin contact portion of the nose-engaging side is made of polyurethane as taught by Thorgaard as this is a suitable known material for a nasal adapter (paragraph 16).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Yu (US 2019/0232013).
Regarding claim 33, Guney discloses sleep apnoea mask (see mask assembly 10 in Fig. 2B, mask intended for NPPV therapy which is used to treat sleep apnea, paragraph 3) for delivering breathable gas to an entrance of a patient's airways during sleep, at a pressure elevated above atmospheric pressure in a range of 4 to 20 cm H20 (paragraph 147), the sleep apnoea mask comprising: a mask body (see frame 12 in Fig. 1); an air supply tube for delivering breathable air (see annotated Fig. 1); mask straps to hold the sleep apnoea mask in place on the patient's face during sleep (paragraph 111); and a nasal adapter configured to engage with at least part of a patient’s nose including the nostrils (paragraph 113) and comprising: a nose-engaging side comprising a skin contact portion around the patient’s nose including the nostrils made from foam material (paragraph 190), and a mask-engaging side configured to connect the nasal adapter to the mask body of the sleep apnoea mask via a flexible nose piece such as a bellows-like or tube-like member (see gusset portion 50 in Fig. 7B), such that the flexible nose piece is positioned between the nasal adapter and the mask body, to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the sleep apnoea mask during sleep (paragraph 124). and wherein a cross sectional area of a largest cross section of a pressurized air cavity within the soft cushion (Aa) minus a sum of cross sectional areas defined by internal edges of the skin contact region around the patient's nostrils (An) is greater than a cross sectional area of outer edge of the skin contact region (As) minus the sum of the cross sectional areas defined by the internal edges of the skin contact region around the patient's nostrils (An); said cross sections being defined as being normal to an axis along which a sealing force acts to press the nasal adapter onto the patient’s face (see Fig. 3B, Fig. 10 and paragraph 126, the claim limitation can also be read as Aa is greater than As because Aa and As are both subtracted by An).
Guney does not disclose wherein the nose engaging side is personalize to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement.
However, Yu teaches the nose-engaging side is personalized to a nose contour of the patient and the nostrils (paragraph 569) using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide close filling arrangement (sealing element customized using three dimensional geometric data and two dimensional pressure data of patient’s face, paragraph 570).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement as taught by Yu as this would ensure sealing and comfort.

    PNG
    media_image1.png
    433
    324
    media_image1.png
    Greyscale

Annotated Fig 1
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Yu (US 2019/0232013) and in further view of Edwards (WO 2014/117227).
In regards to claim 35, Guney in view of Yu teaches the nasal adapter of claim 17.
Guney does not disclose wherein the biocompatible material is a material selected from a group comprising: acrylonitrile butadiene styrene (ABS) plastic, polycarbonate plastic, polylactic acid (PLA) plastic and polyethylene plastic; 
However, Edwards teaches a face contacting foam that is made from a biocompatible material, wherein the biocompatible material is a polyethylene plastic (paragraph 262).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Guney wherein the face contacting portion is made from a biocompatible material, wherein the biocompatible material is a polyethylene plastic as taught by Edwards as this is a known material used in such components.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guney (US 2017/0296768) in view of Yu (US 2019/0232013) and Thorgaard (US 2017/0043112).
In regards to claim 37, Guney discloses a nasal adapter (see face-contacting portion 26 in Fig. 2B and seal-forming portion 68 in Fig. 10B) for a sleep apnoea mask (see mask assembly 10 in Fig. 2B) wherein the sleep apnea mask is adapted to received pressurized air from a pressurized air-line that is adapted to receive pressurized air from a pressurized airline, the sleep apnea mask comprising a mask body (see frame 12 in Fig. 4B), an air supply tube (paragraph 113) and mask straps to hold the sleep apnoea mask in place on a patient’s face during sleep (paragraph 111 line 1, 5-12 and paragraph 113), and is adapted to engage with at least part of a patient's nose including nostrils of a patient (see sealing-forming portion 68 in Fig. 10B): a mask-engaging side configured to connect the nasal adapter to the mask body of the sleep apnoea mask via a flexible member such as a bellows-like or tube-like member (see gusset portion 50 in Fig. 7B), such that the flexible member is positioned between the nasal adapter and the mask body (see frame 12 in Fig. 4B), to thereby allow relative movement between the nasal adapter and the mask body in response to dislodging forces acting on the sleep apnoea mask during sleep (paragraph 124), a nose engaging side comprising a nose-engaging side comprising a skin contact portion around the patient’s nose including the nostrils made from foam materials (paragraph 0190).
Gunny does not disclose wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement or wherein the skin contact portion of the nose-engaging side is rigid.
However, Yu teaches the nose-engaging side is personalized to a nose contour of the patient and the nostrils (paragraph 569) using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide close filling arrangement (sealing element customized using three dimensional geometric data and two dimensional pressure data of patient’s face, paragraph 570).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney wherein the nose engaging side is personalized to a nose contour of the patient and the nostrils using a digitizing process to capture exact contours of the patient’s nose and nostrils to provide a close-fitting arrangement as taught by Yu as this would ensure sealing and comfort.
Further, Thorgaard teaches a foam material the forms a rigid skin contacting portion (see polyurethane in paragraph 16 of Thorgaard and claim 26 of the instant application).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guney herein the skin contact portion of the nose-engaging side is made of polyurethane as taught by Thorgaard as this is a suitable known material for a nasal adapter (paragraph 16).
Response to Arguments
In regards to the arguments concerning the amendments made to the independent claims, these arguments are not persuasive.  Applicant argues that the disclosure and figures of Guney cannot teach the required limitations if the cross sectional areas of the cushion.  While Guney does not explicitly disclose cross sectional areas, it does, as applicant notes, disclose distances which are geometrically related to the areas in question.  The distances provided by Guney are measured from a common origin or center point to the outer edge of the relevant regions.  Statement of the difference between these two distances would therefore also apply to cross sectional area of the relevant regions.  Further, MPEP 2125 states that while figures may not always be to scale, they much be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.
In regards to arguments concerning the limitation “rigid” in the newly added claims, these arguments are not persuasive.  The term rigid may be applied on a scale, the exact position or range of which the instant application has not provided.  The instant application has provided a set of materials from which the relevant components may be constructed, therefore prior art where the relevant components are constructed of one of the listed materials may reasonably read on the limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785